DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,10,14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spalinski (US 2003/0082992) in view of Maxim (US 5916007). Spalinksi discloses a scooter (see figure 1) comprising: 5a front wheel (12) at a proximal end of a platform (22) and a rear wheel (14) at opposing distal end of the platform; a shaft (11) extending upward from the proximal end of the platform the shaft terminating in a handle bar (see figure 1); and a motor (50) that propels the rear wheel of the 10scooter. Spalinski does not mention a friction motor. However Maxim discloses a wound toy vehicle comprising a friction motor (20). It would have been obvious for one of ordinary skill in the art to modify Spalinski by adding a friction motor so that the user could wound the scooter up, either with the pedal (44) or by reversing the rear wheel, in order to also propel the vehicle forward without he use of the remote control (70).
Regarding claims 2 and 14, Spalinski does not mention that the pedal can wound the friction motor, however, a person of ordinary skill in the art would have the knowledge to make the pedal in Spalinski wound the motor to create motion and propel the scooter.
Regarding claims 3,4,15 and 16, wherein the combination of Spalinski and Maxim can mount the motor under the platform (22) or above the platform near the rear wheel or the front wheel of Spalinski, in order to have an aesthetically pleasing scooter.
Regarding claims 5,6 and 17, Spalinski discloses a clutch (56a) that engages and disengages the motor, however, there is no mention of a lever or button to activate it. It would have been obvious for one of ordinary skill in the art to modify Spalinski by adding a lever or button to activate the clutch and place it anywhere on the scooter (such as the handle), in order to engage or disengage the motor.
Regarding claims 10 and 19, Spalinski further discloses a steering mechanism (40) which is tied to the handle bar and the front wheel.


Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spalinski and Maxim as applied to claim 1 above, and further in view of Kitamura (US 2008/0174210). Spalinski and Maxim do not mention front and rear lights. However, Kitamura discloses a bicycle with a front and rear lights (26,28). It would have been obvious for one of ordinary skill in the art to modify the combination of Spalinski and Maxim by adding a front and a rear light to the scooter, in order to be able to see where the scooter is traveling during night time.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spalinski and Maxim as applied to claim 1 above, and further in view of Reznikov (US 9669960). Spalinski and Maxim do not mention a collapsible basket. However, Reznikov discloses a foldable basket (30) that can be mounted to a shaft through the bracket (70). It would have been obvious for one of ordinary skill in the art to modify the combination of Spalinski and Maxim by adding a collapsible basket to the shaft of the scooter, in order to provide a way to carry small objects, such as smaller toys.

Allowable Subject Matter
Claims 7-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611